41 N.Y.2d 823 (1977)
In the Matter of The Estate of Bess Thoens, Also Known as Bessie Thoens, Deceased. Victor Rizika, Appellant; Barnet Kaprow et al., Respondents.
Court of Appeals of the State of New York.
Argued January 4, 1977.
Decided February 8, 1977.
Robert Konove and Ronald L. Konove for appellant.
Barnet Kaprow, Philip A. Limpert, Philip A. Limpert, Jr., and Gerald Moss for preliminary executors and others, respondents.
Joseph A. Cox and Robert E. Steinberg for Catholic Charities of the Archdiocese of New York, respondent.
Richard A. Watson for New York Infirmary, respondent.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE.
Order affirmed, with costs payable personally by claimant, on the opinion by former Surrogate S. SAMUEL DI FALCO.